FORM 10-Q United States Securities and Exchange Commission Washington, D. C. 20549 (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:February 28, 2010 OR _ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3130 Gateway DriveNorcross, Georgia 30071 (Address of principal executive offices)(Zip Code) Registrant's telephone number:(770) 441-2051 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of March 31, 2010: Common Stock, $0.10 Par Value – 69,883,974 IMMUCOR, INC. AND SUBSIDIARIES FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of February 28, 2010 (unaudited) and May 31, 2009 Condensed Consolidated Statements of Income for the three and nine months ended February 28, 2010 (unaudited) and February 28, 2009 (unaudited) Condensed Consolidated Statement of Shareholders’ Equity and Comprehensive Income for the period June 1, 2009 through February 28, 2010 (unaudited) Condensed Consolidated Statements of Cash Flows for the nine months ended February 28, 2010 (unaudited) and February 28, 2009 (unaudited) Notes to Condensed Consolidated Financial Statements (unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits SIGNATURES 2 ITEM 1. Financial Statements IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) February 28, 2010 May 31, 2009 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,238 at February 28, 2010 and $2,179 at May 31, 2009 Inventories Deferred income tax assets, current portion Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, Net GOODWILL INTANGIBLE ASSETS, Net DEFERRED INCOME TAX ASSETS OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Income taxes payable Deferred revenue, current portion Total current liabilities DEFERRED REVENUE DEFERRED INCOME TAX LIABILITIES OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) - - SHAREHOLDERS' EQUITY: Common stock, $0.10 par value; authorized 120,000,000 shares, issued and outstanding 69,881,314 and 70,456,522 shares at February 28, 2010 and May 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended February 28, February 28, February 28, February 28, 2009 (1) 2009 (1) NET SALES $ COST OF SALES (exclusive of amortization shown separately below) GROSS PROFIT OPERATING EXPENSES: Research and development Selling and marketing Distribution General and administrative Amortization expense Total operating expenses INCOME FROM OPERATIONS NON-OPERATING INCOME (EXPENSE): Interest income 56 Interest expense ) Other, net ) Total non-operating income (expense) ) 73 ) ) INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ Earnings per share: Per common share - basic $ Per common share - diluted $ (1)Certain prior year operating expenses have been reclassified to conform with current year presentation. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited, amounts in thousands) Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders’ Shares Amount Capital Earnings Income* Equity BALANCE, MAY 31, 2009 $ Shares issued under employee stock plan 84 8 - - Share-based compensation expense - Stock repurchases and retirements ) ) ) - - ) Tax benefits related to share-based compensation - Comprehensive income: Foreign currency translation adjustments - Net income - Total comprehensive income BALANCE, FEBRUARY 28, 2010 $ *Accumulated Other Comprehensive Income balance primarily consists of foreign currency translation adjustments and has no tax effect. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, amounts in thousands) Nine Months Ended February 28, February 28, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on retirement of fixed assets Provision for doubtful accounts Share-based compensation expense Deferred income taxes ) Excess tax benefit from share-based compensation ) ) Changes in operating assets and liabilities, net of effects from acquired companies: Accounts receivable, trade ) ) Income taxes Inventories ) ) Other assets ) Accounts payable ) Deferred revenue ) ) Accrued expenses and other liabilities ) ) Cash provided by operating activities INVESTING ACTIVITIES: Purchases of property and equipment ) ) Acquisition of businesses, net of cash acquired - ) Cash used in investing activities ) ) FINANCING ACTIVITIES: Repayments of long-term debt and liabilities - ) Repurchase of common stock ) ) Proceeds from exercise of stock options Excess tax benefit from share-based compensation Cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Tax paid $ $ Interest paid - 37 NON-CASH INVESTING AND FINANCING ACTIVITIES: Shares surrendered for amounts due on stock options exercised $ - $ Movement from inventory to property and equipment of instruments placed on rental agreements The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 6 IMMUCOR, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Business Immucor, Inc. (“Immucor” and, together with its wholly owned subsidiaries, the “Company”) develops, manufactures and sells a complete line of reagents and automated systems used primarily by hospitals, clinical laboratories and donor centers in a number of tests performed to detect and identify certain properties of the cell and serum components of human blood used for the purpose of blood transfusion. The Company operates facilities in the United States, Canada, Europe and Japan.The unaudited condensed consolidated financial statements include the accounts of the Company and all of its subsidiaries. Basis of Presentation The accompanying condensed consolidated financial statements are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) for interim financial information, and the Securities and Exchange Commission’s (“SEC”) instructions for Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the unaudited condensed consolidated financial statements have been recorded in the interim periods presented.These unaudited, condensed consolidated financial statements should be read in conjunction with the Company’s audited, consolidated financial statements and related notes for the year ended May 31, 2009, included in the Company’s Annual Report on Form 10-K. The accompanying condensed consolidated financial statements present results of operations for the three and nine months ended February 28, 2010. These results are not necessarily indicative of the results that may be achieved for the year ending May 31, 2010, or any other period. Basis of Consolidation The condensed consolidated financial statements include the accounts of Immucor and all its subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. 2. INVENTORIES Inventories are stated at the lower of cost (first-in, first-out basis) or market (net realizable value): February 28, 2010 May 31, 2009 (in thousands) Raw materials and supplies $ $ Work in process Finished goods $ $ 3. SHAREHOLDERS’ EQUITY During the first quarter of fiscal 2010, in compliance with statutory tax withholding requirements, the Company reacquired from certain restricted shareholders an aggregate of 9,481 shares valued at $0.2 million. During the first quarter of fiscal 2009, the Company similarly either withheld from certain option exercises or reacquired from certain restricted shareholders an aggregate of 34,715 shares valued at $1.0 million. The Company retired these shares and disclosed their value as ‘Stock repurchases and retirements’ in the condensed consolidated statement of shareholders’ equity and comprehensive income and as ‘Repurchase of common stock’ under financing activities in the condensed consolidated statements of cash flows. The shares acquired were returned to the status of authorized, but unissued shares. 7 4. STOCK REPURCHASE PROGRAM The Company instituted a stock repurchase program in June 1998. In August 2009, the Board of Directors authorized the Company to repurchase an additional 2,000,000 shares of the Company’s common stock under this repurchase program, bringing the total authorized shares to 11,375,000. No repurchases were made during the three months ended February 28, 2010 and 2009.During the nine months ended February 28, 2010, approximately 650,000 shares were repurchased in the open market under the 1998 repurchase plan for $11.6 million. The Company repurchased 200,000 shares for $4.7 million during the nine months ended February 28, 2009. Shares that are repurchased by the Company are returned to the status of authorized but unissued. As of February 28, 2010, 9,178,356 shares had been repurchased under the program, leaving 2,196,644 shares available for repurchase.The Company’s stock repurchase program does not have an expiration date. 5. SHARE-BASED COMPENSATION Plan summary During the first nine months of fiscal 2010, the Immucor, Inc. 2005 Long-Term Incentive Plan (the “2005 Plan”) was the only plan under which the Company was authorized to grant stock incentive awards. Under the 2005 Plan, the Company is able to award stock options, stock appreciation rights, restricted stock, deferred stock, and other performance-based awards as incentive and compensation to employees and directors. Awards for up to 3,600,000 shares of the Company’s common stock may be granted under the 2005 Plan.There is a restriction on the number of shares that may be used for awards other than stock options (1,800,000), and a separate restriction on the number of shares that may be used for grants of incentive stock options (also 1,800,000), but there is no restriction on the number of shares that may be used for grants of non-incentive stock options. As of February 28, 2010, awards for 2,165,213 shares have been granted under the 2005 Plan and 1,434,787 shares are still available for future awards, of which a maximum of 1,361,173 can be awarded as restricted shares. The option exercise price is the closing market price on the date of the grant. Option awards generally vest equally over a four-year period and have a six-year contractual term. Restricted stock awards generally vest equally over a five-year period.The 2005 Plan provides for accelerated vesting of option and restricted stock awards if there is a change in control, as defined in the 2005 Plan. Valuation method used and assumptions The fair value of each option grant in the three and nine months ended February 28, 2010 and 2009 was estimated on the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions: Three Months Ended Nine Months Ended February 28, February 28, February 28, February 28, Risk-free interest rate (1) 2.07% 1.80% 2.15% 3.19% Expected volatility (2) 44.70% 42.80% 45.52% 42.23% Expected life (years) (3) Expected dividend yield (4) - 1. Based on the U.S. Treasury yield curve in effect at the time of grant. 2. Expected stock price volatility is based on the average historical volatility of theCompany’s shares during the period corresponding to the expected life of the options. 3. Represents the period of time options are expected to remain outstanding.As the Company has so far only awarded “plain vanilla options” as described by Accounting Standards Codification (“ASC”) 718-10-S99, “Compensation – Stock Compensation: Overall: SEC Materials”, the Company used the “simplified method” for determining the expected life of the options granted. The “simplified method” calculates expected term as the sum of the vesting term and the original contractual term divided by two. The Company will continue to use the “simplified method” until such time that it has sufficient historical data for options with six-year contractual terms to estimate the expected term of these share-based awards. 4. The Company has not paid dividends on its common stock and does not expect to pay dividends on its common stock in the near future. 8 Stock option activity The options granted under the 2005 Plan during the nine months ended February 28, 2010 have a six-year term with vesting of 25% at each anniversary of the issuance date; the restricted shares vest 20% at each anniversary of the issuance date.The Company has not granted any option or share awards with market or performance conditions. Compensation costs for stock options with tiered vesting terms are recognized evenly over the vesting periods. The following is a summary of the changes in outstanding options for the nine months ended February 28, 2010: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (years) Aggregate Intrinsic Value (1) (in thousands) Outstanding at May 31, 2009 $ Granted(2) $ Exercised(3) ) $ Forfeited ) $ Expired ) $ Outstanding at February 28, 2010 $ $ Exercisable at February 28, 2010 $ $ 1) The aggregate intrinsic value in the above table represents the total pre-tax intrinsic value (the difference between the Company’s closing stock price on the last trading day of the quarter and the exercise price, multiplied by the number of options that are in the money as of the date presented). 2) The weighted-average grant-date fair value of share options granted during the first nine months of fiscal years 2010 and 2009 was $6.50 and $10.54, respectively. 3) The total intrinsic value of share options exercised during the first nine months of fiscal years 2010 and 2009 was $0.5 million and $13.6 million, respectively. As of February 28, 2010, there was $7.5 million of total unrecognized compensation cost related to nonvested stock option awards. This compensation cost is expected to be recognized through February 2014, based on existing vesting terms with the weighted average remaining expense recognition period being approximately 2.4 years. Restricted stock activity The following is a summary of the changes in nonvested restricted stock for the nine months ended February 28, 2010: Number of Shares Weighted-Average Grant-Date Fair Value Nonvested stock outstanding at May 31, 2009 $ Granted $ Vested ) $ Forfeited ) $ Nonvested stock outstanding at February 28, 2010 $ The total fair value of restricted shares vested was $1.0 million and $0.8 million during the nine months ended February 28, 2010 and 2009, respectively. As of February 28, 2010, there was $4.9 million of total unrecognized compensation cost related to nonvested restricted stock awards. This compensation cost is expected to be recognized through June 2014, based on existing vesting terms with the weighted average remaining expense recognition period being approximately 3.6 years. 9 6. COMPREHENSIVE INCOME The components of comprehensive income for the three and nine months ended February 28, 2010 and 2009 are as follows (in thousands): Three Months Ended Nine Months Ended February 28, February 28, February 28, February 28, Net income $ Net foreign currency translation adjustments ) ) ) Comprehensive income $ No tax effect is recorded for foreign currency translation adjustments as the foreign net assets translated are deemed permanently invested. 7. EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share in accordance with ASC 260, “Earnings per Share.” Basic earnings per common share are calculated by dividing net income by weighted-average common shares outstanding during the period.Diluted earnings per common share are calculated by dividing net income by weighted-average common shares outstanding during the period plus dilutive potential common shares, which are determined as follows (in thousands, except per share data): Three Months Ended Nine Months Ended February 28, February 28, February 28, February 28, Numerator for basic and diluted earnings per share: Net Income $ Denominator: For basic earnings per share - weighted average shares basis Effect of dilutive stock options and restricted stock Denominator for diluted earnings per share -adjusted weighted average shares basis Earnings per common share – basic $ Earnings per common share – diluted $ The effect of 1,674,235 and 1,200,057 out-of-the-money options for the quarter ended February 28, 2010 and 2009, respectively, and 1,774,366 and 567,327 out-of-money options for the nine months ended February 28, 2010 and 2009, respectively, were excluded from the above calculation as inclusion of these securities would be anti-dilutive. 8. SEGMENT AND GEOGRAPHIC INFORMATION The Company’s operations and segments are organized around geographic areas.Immucor’s “Europe” segment includes the operations of Belgium, France, Germany, Italy, Portugal, Spain and the United Kingdom. The foreign locations principally function as distributors of products developed and manufactured by the Company in the United States and Canada. Effective August 4, 2008, the U.S. column also includes the operations of BioArray Solutions Ltd. which was acquired during the first quarter of fiscal 2009. The accounting policies applied in the preparation of the Company’s consolidated financial statements are applied consistently across all segments.Intersegment sales are recorded at market price and are eliminated in consolidation. Segment information for the three and nine months ended February 28, 2010 and 2009 is summarized below (in thousands). 10 For the Three Months Ended February 28, 2010 U.S. Europe Canada Japan Elims Consolidated Traditional reagent revenues: Unaffiliated customers $ $
